IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

EVELYN M. BROWN-GORDON, )
Plaintiff,

C.A. No. N19C-12-255 MMJ
RACHEL H. LOUX and
FRANCINE J. DUPONT, )
Defendants.
ORDER

l. The Trial Scheduling Order in this case set a deadline of April 30, 2021
for Plaintiff to provide an expert report.

2. Plaintiff claims that Defendant Loux and Defendant DuPont
negligently operated their motor vehicles in a manner proximately causing Plaintiff
to suffer permanent personal injuries, pain and suffering, and past and future medical
expenses.

3. In order to establish a prima facie case, Plaintiff must offer expert
testimony on proximate cause. Money v. Manville Corp., 596 A.2d 1372, 1376-77
(Del. 1991).

4. Plaintiff's counsel was granted permission to withdraw from the case
by Order dated July 6, 2020. Counsel for Defendant Loux notified Plaintiffs
former counsel on October 30, 2020 that Defendant Loux and Plaintiff had entered
into a settlement. The case against Defendant Loux was dismissed with prejudice

by Order dated March 19, 2021.
3. Plaintiff has failed to identify an expert witness. Further, in her
response to this Motion, Plaintiff has indicated that she wishes to proceed to trial
against Defendant DuPont without expert testimony. In the absence of an expert
testifying as to proximate cause linking Plaintiff's injuries to the alleged negligence,
Plaintiff cannot prove causation and her complaint must be dismissed.

THEREFORE, Defendant DuPont’s Motion to Dismiss is hereby
GRANTED.

 
    

 

Dated: July 21, 2021 Mary M. Johnston